Citation Nr: 0525121	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  03-21 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, as due to Agent Orange exposure.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1964, and from August 1966 to August 1969, with 
additional active duty prior thereto.  This appeal comes 
before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions issued in July 2002 and January 2005 by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).

It is noted that the issue of entitlement to service 
connection for diabetes mellitus had been previously denied 
on a direct basis by a July 1988 rating decision, and for 
lack of receipt of new and material evidence by a November 
1991 rating decision.  Effective July 9, 2001, 38 C.F.R. § 
3.309(e) was amended to establish presumptive service 
connection for type II diabetes based on exposure to certain 
herbicide agents.  66 Fed. Reg. 23168 (2001).  When a 
provision of law or regulation creates a new basis of 
entitlement to benefits, as through liberalization of the 
requirement for entitlement to a benefit, an applicant's 
claim of entitlement under such law or regulation is a claim 
separate and distinct from a claim previously and finally 
denied prior to the liberalizing law or regulation.  Spencer 
v. Brown, 4 Vet. App. 283, 288 (1993).  As such, the issue of 
new and material evidence has no bearing on this particular 
case and the veteran's claim of entitlement to service 
connection for type II diabetes mellitus, as due to Agent 
Orange exposure, will be considered on a de novo basis.

The issue of entitlement to service connection for diabetes 
mellitus, type II, as due to Agent Orange exposure, will be 
discussed in the Remand section of this decision.  This 
appeal is remanded, in part, to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  The veteran's alleged in-service stressors have not been 
verified for VA purposes by official records or any other 
supportive evidence.

2.  The veteran does not have post-traumatic stress disorder 
(PTSD) as a result of active military service.


CONCLUSION OF LAW

PTSD was not incurred in active military service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the claimant by 
two letters dated in January 2002, and a letter in October 
2004, that VA would obtain all service personnel and service 
medical records, VA medical records, and any other medical 
records about which the veteran notified them.  The veteran 
was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records on his behalf.  The duty to notify the appellant 
of necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the appellant's 
service department medical and personnel records are on file, 
and his VA treatment records have been associated with the 
claims file.  The appellant was asked to advise VA if there 
was any other information or evidence he considered relevant 
to his claim so that VA could help him by getting that 
evidence.  He was also advised what evidence VA had 
requested, and notified in the statements of the case and a 
supplemental statements of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Thus, VA's duty to assist has been 
fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, as there is no evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service, or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d).  Establishing 
service connection for a disability that has not been clearly 
shown in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection for PTSD requires:  (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed in-service stressor 
occurred; and, (3) a link, established by medical evidence, 
between current symptoms and a confirmed in-service stressor.  
The United States Court of Appeals for Veterans Claims has 
held that "[w]here it is determined, through recognized 
military citations or other supportive evidence, that the 
veteran was engaged in combat with the enemy and the claimed 
stressors are related to such combat, the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304.

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994).  If the veteran was not 
engaged in combat, he must introduce corroborative evidence 
of his claimed in-service stressors.

The veteran contends that he has PTSD, and that this is the 
result of a traumatic and stressful event that occurred while 
going up river and acting as a target to draw enemy fire 
while in Vietnam.  Specifically, the veteran indicated that 
he "had to do the sounding for the ship that is to see how 
deep [the] river is and not let the ship get aground."  He 
also indicated that his ship "supplied gunfire support for 
Marines under threat of 8" gun[s]."  In a January 2005 
rating decision, the RO denied the veteran's claim for 
entitlement to service connection for PTSD, as there was no 
conclusive evidence of a verifiable stressful event in 
service, and no confirmed diagnosis of PTSD linked to a 
verified in-service stressor.

A July 2004 partial VA outpatient treatment record states, 
"The screen for PTSD was positive."  Further VA outpatient 
treatment records dated from February 2005 to June 2005 
indicate positive diagnoses for depressive disorder, not 
otherwise specified, and a history of alcohol abuse 
reportedly in remission.  However, the only diagnostic 
evidence regarding PTSD indicates that the condition was to 
be ruled out.  There is no evidence of a confirmed diagnosis 
of PTSD within the claims file.

Although the veteran's service personnel records show that he 
served aboard ship in the waters off shore of Vietnam, there 
is no evidence to support the veteran's contentions that the 
vessel to which he was assigned experienced enemy fire while 
traveling along an in-country river.  The veteran has not 
provided any specific information regarding this alleged 
stressor, or witnesses to this alleged stressors.  See 
generally Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. 
Brown, 6 Vet. App. 283 (1994).  There remains no verifiable 
stressor, and no current diagnosis of PTSD.

In sum, the Board finds that, regardless of whether the 
veteran engaged in combat-related activity, his alleged in-
service stressor has not been corroborated by official 
records.  The veteran does not have a current diagnosis of 
PTSD, so such a diagnosis cannot be related to any alleged 
in-service stressor.  Accordingly, service connection for 
PTSD must be denied.  38 C.F.R. § 3.304(f).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case, and the claim for service connection for 
PTSD must be denied.  Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).


ORDER

Service connection for post-traumatic stress disorder is 
denied.



REMAND

Pursuant to 38 U.S.C.A. § 1116(a)(2)(H) (West Supp. 2002), 38 
C.F.R. § 3.309(e) (2004) provides that Type II diabetes 
mellitus is a disease presumptively due to in-service 
exposure to herbicides.  If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, certain diseases shall be service-connected if the 
requirements of Sec. 3.307(a)(6) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of Sec. 3.307(d) 
are also satisfied.  In turn, 38 C.F.R. § 3.307(a)(6)(i) 
(citing 38 U.S.C. § 1116(a)(4) as authority) provides that:

For the purposes of this section, the term 
"herbicide agent" means a chemical in an 
herbicide used in support of the United 
States and allied military operations in 
the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on 
May 7, 1975.

Further, 38 C.F.R. § 3.307(a)(6)(iii) (citing 38 U.S.C. §§ 
501(a) and 1116(a)(3) as authority) provides that:

A veteran who, during active military, 
naval, or air service, served in the 
Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on 
May 7, 1975 and has a disease listed at 
Sec. 3.309(e) shall be presumed to have 
been exposed during such service to an 
herbicide agent, unless there is 
affirmative evidence to establish that the 
veteran was not exposed to any such agent 
during that service.  The last date on 
which such a veteran shall be presumed to 
have been exposed to an herbicide agent 
shall be the last date on which he or she 
served in the Republic of Vietnam during 
the period beginning on January 9, 1962, 
and ending on May 7, 1975.

38 C.F.R. § 3.307(a)(6)(iii) (emphasis added).  VA 
regulations define that "service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam."  Id. (emphasis 
added).

National Personnel Records Center has verified service "in" 
Vietnam from November 23 to 25, 1967, from January 6 to 28, 
1968, from March 10 to April 8, 1968, from April 21 to May 6, 
1968, and from June 11 to 13, 1968.  However, in VAOPGCPREC 
27-97, the VA General Counsel held that service aboard a 
deep-water naval vessel, such as a destroyer, in the waters 
off the shore of the Republic of Vietnam does not constitute 
service in the Republic of Vietnam without evidence showing 
actual visitation to the Republic of Vietnam.  The Board is 
bound by the precedent opinions of the General Counsel.  38 
U.S.C.A. § 7104(c) (West 2002); see also VAOPGCPREC 27-97; 62 
Fed. Reg. 63604 (1997). 

The veteran's service personnel records show that the veteran 
was assigned to the USS JAMES C. OWENS (DD776) from March 
1967 to August 1968.  In a July 2003 statement received by 
the former captain of the veteran's assigned vessel, the USS 
JAMES C. OWENS, the captain stated, "I am pleased to attest 
to that fact that the ship was berthed [at Cam Ranh Bay] for 
a time in the spring of 1968 and that the crew was allowed 
shore liberty."  Likewise, a May 2003 buddy statement 
indicates, "I do remember the visit to Cam [Ranh] Bay...  As I 
remember we anchored in the bay and was allowed to go 
ashore."

However, a June 2005 letter from the National Archives and 
Records Administration (NARA) reveals that upon review of the 
USS JAMES C. OWENS deck logs from February 1968 through April 
1968, the ship, during this time period, operated in the 
Tonkin Gulf at Yankee Stations for "several weeks," but 
that the ship "stayed well [off] the coast during the time 
period it was in the Tonkin Gulf."  As such, the only 
periods of time in which the veteran's assigned vessel could 
have docked at Cam Ranh Bay were from April 21 to May 6, 
1968, and from June 11 to 13, 1968.  The deck logs for these 
periods should be reviewed in order to establish the location 
of the USS JAMES C. OWENS on a daily basis for those time 
periods.

Accordingly, this case is remanded for the following actions:

1.  The RO must make every attempt to 
obtain verification of the USS JAMES C. 
OWENS (DD776) daily location for the time 
periods from April 21 to May 6, 1968, and 
from June 11 to 13, 1968 through the 
National Archives and Records 
Administration in College Park, Maryland, 
or through other official channels, as 
necessary.  All records or information 
obtained must be associated with the 
claims file.  The search effort should be 
documented in the claims file and if any 
such effort produces negative results, 
documentation to that effect should be 
placed in the claims file.

2.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


